DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments do not overcome the cited 112(b) rejections.  Please see the revised rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 9 contains one or more limitations with phrases that begin with “and/or” which make the claim unclear as to what exactly is being claimed as part of the invention. This is especially true in the claims set forth above that have multiple limitations that each contain separate “and/or” phrases. 
As a result of this ambiguity, the claims fail to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the Applicant regards as the invention.

Claim 9 recites the limitation " the ACTUAL data" twice in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation " the value stream supplied" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  The feature of supplying a value stream of ACTUAL data by the field devices is not positively recited.  The feature of supplying ACTUAL data by one of the field devices is optionally mentioned in lines 13 and 16.

Claim 9 recites the limitation "the transaction", “the databases”, and “the ACTUAL data of the value stream supplied by the field devices” in lines 18, 28, and 31 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 9, in line 1, “transport route, wherein:” is unclear.  In line 1, after “transport route”, does Applicant mean, “comprising:” instead of “wherein”? Also, in line 1, what value stream is being verified?  Does Applicant mean verifying a value stream of process variables of at least one product traveling along a transport route?  Is the product itself traveling along a transport route?  These lines require clarification.     
In lines 6-8, the plurality of field devices generate corresponding data or verify the value stream of at least one product.  How does generating corresponding data or verifying the value stream of at least one product correspond to the field devices determining or monitoring at least one process variable in lines 2-3?  Does the determining or monitoring at least one process variable include the steps of generating corresponding data or verifying the value stream of at least one product.  What “corresponding data” is being generated?
In line 7, is the step of verifying the value stream a step that Applicant intends to positively include?  It appears that Applicant intends to positively include that the field devices “verify the value stream”.  Applicant recites, “or the plurality of field devices verify the value stream of at least one product in warehouse stock”, which means that this step is optional. 
In line 8, it is not clear as to whether the “warehouse stock” is a required element or an optional element.  As written, the “warehouse stock” in claim 9 is optional.     
In line 9, “wherein a first service platform having a plurality of participant nodes is used” is unclear.  What are the participant nodes being used for?
In lines 13 and 16, what “ACTUAL data” is supplied by one of the field devices?  Is Applicant referring to the monitored data, corresponding data, or the value stream from the field devices in lines 3 and 7?  What is the connection between lines 3-7, and lines 13-19?
In line 16, since step “1) transmitting ACTUAL data supplied by one of the field devices, or the ACTUAL data relating to the quantity of the at least one product” is optional, Applicant should delete “the” before “ACTUAL data”, for clarity.
In line 18, it appears Applicant should replace, “the” with “a” before “transaction”, since lines 16-18 are mentioned as an alternative step.  The features of step 1 lines 13-15 are not required.
In line 23, “creating a data block containing at least the one transaction” is not clear.  What does Applicant mean by “at least the one transaction”?  Is Applicant referring to the “transaction” recited in lines 15 or 18? 
In line 28, “the databases of decentralized participant nodes” is unclear.  Are the decentralized participant nodes different from the participant nodes in line 9?  Is Applicant is referring to the same participant nodes, Applicant should recite that the nodes are decentralized earlier in the claim, such as in line 9.  If the decentralized participant nodes are different from the participant nodes, Applicant needs to remove the “the” before databases in line 28.
In line 31, “comparing the ACTUAL data of the value stream supplied by the field devices” is unclear since the steps of supplying ACTUAL data of the value stream by the field device is not clearly included.  Applicant recites “transmitting ACTUAL data supplied by the field devices” in lines 13 and 16 in the alternative.  
Applicant needs to review and revise the entire claim for clarity.

Claim 10 recites the limitation “the ACTUAL data of the value stream supplied by the field devices” in lines 2-3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the ACTUAL data of the field devices” in lines 1-2 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 11, “the ACTUAL data of the field devices of the participant nodes” is unclear.  The term “field devices of the participant nodes” is unclear based on the language in claim 1.  Are the field devices a part of the participant nodes?  What is the connection between the participant nodes and the field devices?  
Is the information relating to an increase or decrease in the value stream related to the corresponding data or value stream of at least one product obtained by the field devices in lines 7-8 of claim 9?  

Relative to claim 12, it appears Applicant should insert “the “before “field devices” in line 2.

Relative to claim 14, “the order causes a change in warehouse stock” is unclear.  Is Applicant referring to the warehouse stock of claim 9 line 8?  As mentioned above, it is not clear as to whether the “warehouse stock” in claim 9 is a required element.  If the “warehouse stock” mentioned in claim 9 is a required element, then Applicant should insert “the” before “warehouse stock” in claim 14.     
Appropriate clarification is required. 

Allowable Subject Matter
Claims 9-16 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 9, the prior art does not disclose: 
A method for verifying a value stream along a transport route, comprising: 
a plurality of field devices arranged along the transport route for generating corresponding data, each field device having: at least one sensor or actuator for monitoring at least one process variable;
a first service platform having a plurality of participant nodes, the plurality of participant nodes have a communication connection to one another according to a distributed ledger or blockchain technology, the method including:  
1) transmitting ACTUAL data supplied by one of the field devices in a transaction to the participant nodes of the first service platform; or 
2) transmitting ACTUAL data supplied by one of the field devices to one of the participant nodes that transmits the ACTUAL data in a transaction; 
validating the transaction by the participant nodes; 
creating a data block containing the transaction if a predetermined number of participant nodes validate the transaction; 
transmitting the data block to all participant nodes; 
validating the data block by the participant nodes; and 
verifying if the validation is successfully completed by a second predetermined number of participant nodes, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655